Citation Nr: 0629108	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-40 350	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed neck 
disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 
1971.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the RO.  

In July 2006, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The service medical records show that, in May 1969, the 
veteran was treated for myalgia of the lower thoracic 
spine.  In April 1970, he was treated for complaints of low 
back pain, probably mechanical.  

The medical records from private health care providers, as 
well as VA show that, since 2000, the veteran has been 
treated for back and neck disability, variously diagnosed 
as degenerative disc disease and arthritis.  

The records from Richmond Memorial Hospital, dated in July 
2001, and those G. D. V., M.D., dated in March and April 
2004, show that, in 1990, the veteran injured his cervical 
spine in a train accident, while employed by CSX.  Records 
of that accident have not been associated with the claims 
folder.  

The veteran has not been examined by VA to determine 
whether his current disabilities are related to his 
complaints of back pain in service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to request that the veteran in 
order to obtain copies of all clinical 
records referable to treatment received 
for his claimed back conditions since 
service.  Based on his response, the RO 
should undertake to obtain records from 
all indicated treatment sources.  

2.  The RO then should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of the claimed neck or back 
disorders.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

The examiner shoulder render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current neck or back disability due 
to the episode of myalgia in May 1969 
or the low back pain in April 1970 or 
any other event of his period of active 
service.  The rationale for all 
opinions must be set forth in writing.  

3.  After completing all indicated 
development, the RO should then review 
the veteran's claim.  If any benefits 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  It 
must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).  


